DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/13/2022.  As directed by the amendment: claims 1, 2, 14, 19-22 and 25 have been amended, new claims 30-36 have been added, and claims 5, 9-11, 15-18 and 28 remain withdrawn as being drawn to a nonelected species. Thus, claims 1-4, 6-8, 12-14, 19-27 and 29-36 are presently examined in the current Office Action.
Claim Objections
Claim 31 is objected to because of the following informalities: the claim states “wherein membrane is porous”; it is suggested the word “the” be added before the word “membrane” in order to keep claim terminology consistent and indicate that the membrane is the same structure as set forth in independent claim 1, from which claim 31 depends.  Appropriate correction is required.
Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 19, 20, 22-27 and 29-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kladakis et al. (US PG Pub. 2008/0077180), herein after Kladakis.
Regarding claims 1, 3 and 36, Kladakis discloses an apparatus (300), illustrated in Figure 9, comprising a support structure (20) including a plurality of absorbable/bio-absorbable filaments (232a-h/242a-h) configured to support a tissue and degrade within a defined time period, illustrated in Figures 2E-2H ([0074], Lines 2-4 & Last 11 Lines); and a membrane (310) arranged about an entirety of the support structure including the plurality of absorbable filaments and configured to contain fragments of the plurality of absorbable filaments in response to a fracture or degradation of a filament and promote tissue ingrowth into the membrane, illustrated 
Regarding claim 2, Kladakis discloses the apparatus of claim 1, wherein the membrane (310) is configured to promote tissue growth and remain with the tissue after degradation of the absorbable filaments ([0074], Lines 2-4 & Last 11 Lines; [0092], Lines 1-2, 9-10 & [0098], Lines 1-4 – to clarify, it is clearly stated that the occluder/filaments can be made of bioabsorbable materials, the membrane/tissue scaffold can be made from a nondegradable/permanent material, i.e. Teflon-based material/ePTFE, and can allow/facilitate ingrowth of tissue; thus the apparatus of Kladakis meets the claimed limitation of the membrane being configured to promote tissue growth and remaining within tissue after degradation of the filaments).
Regarding claim 4, Kladakis discloses the apparatus of claim 1, further including a proximal hub (44) arranged at a proximal end (40) of the plurality of absorbable filaments, a distal hub (39) arranged at a distal end (30) of the plurality of absorbable filaments, a proximal disk (242) configured to contact a first side of a tissue wall, and a distal disk (232) configured to contact a second side of a tissue wall, illustrated in Figures 2F-2H, 8 and 9 ([0061]).
Regarding claim 6, Kladakis discloses the apparatus of claim 4, further including a catch member (131) arranged to, when engaged, connect the proximal hub (44) and the distal hub (39) within the support structure, the catch member being configured to bring the proximal disk (242/42) into apposition with the first side of the tissue wall and the distal disk (232/32) into 
Regarding claims 7 and 8, Kladakis discloses the apparatus of claim 4, wherein the proximal hub (44) includes proximal end portions of the plurality of absorbable filaments (242a-h) which are formed together to form the proximal hub (44), and the distal hub (39) includes distal end portions of the plurality of absorbable filaments (232a-h) which are formed together to form the distal hub (39), illustrated in Figures 2E-2H.
Regarding claim 12, Kladakis discloses the apparatus of claim 4, wherein central portions (22) of the plurality of absorbable filaments (232a-h/242a-h) form a waist configured to form an open central area within the plurality of absorbable filaments, illustrated in Figures 2E-2H.
Regarding claim 13, Kladakis discloses the apparatus of claim 12, wherein the waist (22) is configured to bring the proximal disk (242) into apposition with the first side of the tissue wall and the distal disk (232) into apposition with the second side of the tissue wall, illustrated in Figures 2E-2H and 6A-6C ([0083] & [0087]).
Regarding claim 14, Kladakis discloses the apparatus of claim 1, wherein the membrane/tissue scaffold (310) is configured to allow contact between the plurality of absorbable filaments and blood/moisture to facilitate degradation of the plurality of absorbable filaments ([0074], Lines 2-4 & Last 11 Lines & [0098], Lines 1-4 – to clarify, it is stated the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous, and would thus allow for contact between blood/moisture and the absorbable filaments; thereby reading on the claim).
Regarding claim 19, Kladakis discloses the apparatus of claim 1, wherein the plurality of absorbable filaments and the membrane are configured to facilitate crossing of atrial septum after implantation, illustrated in Figure 8 ([0045]).
Regarding claim 20, Kladakis discloses the apparatus of claim 1, wherein at least one of the plurality of absorbable filaments (which are formed/cut from tub 25) includes a cross-section that is at least one of uneven, jagged, star-like, or polygonal, illustrated in Figures 2E, 2F and 2N-R ([0075]).
Regarding claims 22-24, Kladakis discloses a method of treating an opening in a patient comprising delivering a medical device (300) within an opening (18) at a treatment site, illustrated in Figure 8 ([0075]); the medical device (300) having a scaffold including a plurality of absorbable filaments (232a-h/242a-h) arranged in a support structure (20) and configured to support a tissue and degrade within a defined time period, illustrated in Figures 2E-2H, ([0074], Lines 2-4 & Last 11 Lines); and a membrane (310) arranged about an entirety of the support structure including the plurality of absorbable filaments, illustrated in Figure 9 ([0091], Lines 1-5 & [0092], Lines 1-2), degrading the plurality of filaments within the confines of the membrane; containing fragments of the plurality of absorbable filaments within the membrane in response to the fracture or degradation of the plurality of filaments, in order to lessen risk of adverse events by emboli/liberated particulate degradation products in the vascular system; and maintaining the membrane within the opening after degradation of the plurality of filaments ([0074], Lines 2-4 & Last 11 Lines; [0091], Lines 1-5; [0092], Lines 1-2 & [0098], Lines 1-4 – to clarify, since the filaments are made of a bioabsorbable material, and the membrane 310 encases the whole support structure 20, which includes the absorbable filaments; the filaments would degrade within the confines of the membrane, wherein the membrane would contain fragments of the 
Regarding claim 25, Kladakis discloses an apparatus (300), illustrated in Figure 9, comprising an absorbable support structure (20) configured to support a tissue and degrade within a defined time period ([0074], Lines 2-4 & Last 11 Lines); and a membrane (310) arranged about an entirety of the absorbable support structure (20) and configured to contain fragments of the absorbable structure in response to a fracture or degradation of at least a portion of the absorbable structure, illustrated in Figure 9 ([0074], Lines 2-4 & Last 11 Lines; [0091], Lines 1-5 & [0092], Lines 1-2 – to clarify, since membrane 310 encases the whole support structure 20, it would be capable of, i.e. has the physical/structural ability of, containing fragments of the absorbable structure in response to fracture/degradation of at least a portion of the absorbable structure, thereby meeting the claimed limitation).
Regarding claim 26, Kladakis discloses the apparatus of claim 25, wherein the absorbable structure (20) is formed from a cut-tube (25), illustrated in Figures 2E-2H ([0051], Lines 1-5).
Regarding claim 27, Kladakis discloses the apparatus of claim 25, wherein the absorbable structure (20) and the membrane (310) are configured to implant within vasculature/appendage of a patient, illustrated in Figure 8 ([0045] & [0079]).
Regarding claim 29, Kladakis discloses the apparatus of claim 25, wherein the membrane (310) is at least partially absorbable and configured to facilitate tissue ingrowth ([0092], Lines 1-2, 9-10 & [0098], Lines 1-2 and 6-7).
Regarding claims 30 and 33-35, Kladakis discloses the apparatus of claim 1, wherein the support structure (20) is tubular (25) having an inside and an outside, illustrated in Figures 2E-2H; the membrane/tissue scaffold (310) includes a first layer and a second layer, wherein the first layer is adjacent the inside and the second layer is adjacent the outside, such that the support structure/filaments are sandwiched/arranged between the first and second layers of the membrane, so as to contain the plurality of filaments and/or fragments of the plurality of filaments therebetween, illustrated in Figure 9 ([0100], Lines 1-6).
Regarding claim 31, Kladakis discloses the apparatus of claim 1, wherein the membrane/tissue scaffold (310) is porous ([0098], Lines 1-4 – to clarify, it is stated the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous).
Regarding claim 32, Kladakis discloses the apparatus of claim 31, wherein the plurality of filaments produce a degradation product as the plurality of filaments degrade, and wherein the membrane/tissue scaffold (310) includes pores operable to allow the degradation product to pass through the pores once dimensions of the degradation product are reduced to a dimension at least as small as a dimension of the pores ([0074], Lines 2-4 & Last 11 Lines & [0098], Lines 1-4 – to clarify, it is stated that the filaments can be made from bioabsorbable/degradable material, and the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous; thus the apparatus of  Kladakis would be capable of, i.e. has the physical/structural ability of, allowing the filaments to produce a degradation product as they degrade, the degradation product then passing through the pores of the membrane once dimensions of the degradation product are reduced to a dimension at least as small as a dimension of the pores, thereby meeting the claimed limitation).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kladakis in view of Mazzocchi et al. (US PG Pub. 2005/0119690), hereinafter Mazzocchi.
Regarding claim 21, Kladakis discloses a medical implantable occlusion device (300), illustrated in Figure 9, comprising absorbable filaments (20) in a deployed state, illustrated in Figure 2H, and an elongated state, illustrated in Figure 2E, and proximal and distal end (40, 30, respectively); the absorbable filaments (20) comprising a proximal end hub (44), a proximal expanded diameter portion (242), a center portion (22), a distal expanded diameter portion (232), and a distal hub (39) extending along a longitudinal axis in the deployed state, illustrated in Figures 2F-2H, and configured to be stretched into a tubular formation in the elongated state, illustrated in Figure 2E ([0074], Lines 2-4 & Last 11 Lines); and a membrane (310) arranged about an entirety of the absorbable filaments (20) and configured to contain fragments of the absorbable, illustrated in Figure 9 ([0091], Lines 1-5 & [0092], Lines 1-2); but does not specifically teach the absorbable filaments are formed as a braiding.
	However, Mazzocchi teaches a medical implantable occlusion device, illustrated in Figures 5A and 5B, wherein it is known in the art, and would be suitable, for the filaments of the device to be formed as a braiding ([0036]).
In view of the teachings of Mazzocchi, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form for the absorbable filaments/shape of the device of Kladakis, including having the absorbable filaments formed as a braiding, since this is a well-known and suitable form/shape for occlusion devices, as taught by Mazzocchi; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the absorbable filaments being formed as a braiding, as opposed to having any other type of form, such as struts, fibers etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 12-14, 19-27 and 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8 and 15 of copending Application No. 16/745,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a medical device/method of using said medical device, wherein the medical device
comprises absorbable filaments and a membrane arranged about the filaments and configured to
contain fragments of the filaments in response to degradation.


Response to Arguments
Applicant’s arguments with respect to independent claims 1, 21, 22 and 25 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended the independent claims to recite the membrane being “arranged about an entirety of the support structure”; in response to Applicant’s amendment, Examiner now cites the prior art of Kladakis.  Thus, independent claims 1, 22 and 25 are rejected as being unpatentable over Kladakis, and rejecting independent claim 21 as being unpatentable over Kladakis in view of Mazzocchi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774